19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John David McGEE;  Hanahan Motors, Incorporated, Plaintiffs Appellants,v.NATIONWIDE MUTUAL INSURANCE COMPANY, Defendant Appellee.
No. 93-1956.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 3, 1994.Decided:  March 3, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, Magistrate Judge.  (CA-92-1150)
John David McGee, appellant Pro Se.
Henry Ellerbe Grimball, Grimball & Cabaniss, Charleston, SC, for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John D. McGee* appeals from the magistrate judge's order granting summary judgment.  See 28 U.S.C. Sec. 636(c) (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  McGee v. Nationwide Mutual Ins. Co., No. CA-92-1150 (D.S.C. June 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Hanahan Motors, McGee's company, did not participate in this appeal